DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-3, 7-12 objected to because of the following informalities:  
Claims 2 recites “in the proximal direction” at the end of the claim, where it should be “in a [[the]] proximal direction”.
Claims 3, 7-12 each recite “in the distal direction” at the end of each claim, where it should be “in a [[the]] distal direction”. 
 Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 5-12 are also rejected as being dependent off Claim 4. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Staehler US 2010/0076444 in view of Fuchs DE 102010015687 (references to the text is made to the English Translation PDF attached herein)  .
Claim 1, Staehler discloses a bone distraction device (Fig 1) comprising: 
a pair of bone plate members (#11, Fig 1); 
a threaded rod (#13) retained within an elongated, linear rod housing (#14) having an outer surface (Fig 1), whereby rotation of said threaded rod within said rod housing in a distraction direction results in relative separation of said bone plate members and rotation of said threaded rod in the opposite direction results in relative contraction of said bone plate members (paragraph 13, 15, when pawl #22 is disengaged from the drive head #15, drive head #15 can be freely rotated to move the plate members away or towards each other); 
a drive head (#15) positioned at one end of said rod housing and connected to said threaded rod (Fig 1), whereby rotation of said drive head rotates said threaded rod (paragraph 13, 15), said drive head having teeth (#28) and notches (#21) disposed annularly thereon (best seen in Fig 2); a pawl housing (#25) positioned on and extending outwardly from said rod housing (Fig 2, housing #25 extends outwardly and has a larger diameter than the rod housing #14), said pawl housing retaining a pawl (#22) biased into one of said notches on said drive head to define an engaged position (as seen in Fig 2, biased via spring #24, paragraph 14), said pawl and said notches configured such that said drive head is rotatable only in said distraction direction when said pawl is in said engaged position (paragraph 14, “rotated in only one direction”);
a slot (#26) disposed in said pawl housing (fig 2) and a post member (#27) connected to said pawl and extending through said slot (Fig 2), said slot having a longitudinal portion and an annularly oriented portion (Fig 2, where the slot is “L” shaped 
Staehler discloses the pawl housing (#25) having a larger diameter than the rod housing (#14)(Fig 2) defining a shoulder (Fig below)  but does not disclose said pawl housing comprising a sloping transition shoulder diminishing to transition onto said outer surface of said rod housing.

    PNG
    media_image1.png
    497
    693
    media_image1.png
    Greyscale

Fuchs discloses a bone distraction device (abstract) comprising a pair of bone plate members (see Fig below); a threaded rod retained within an elongated (see Fig below, paragraph 65), linear rod housing having an outer surface (see fig below),  a  housing positioned on and extending outwardly from said rod housing (see Fig below, extends outwardly and having a larger diameter than the rod housing), said housing retaining a drive mechanism to actuate the threaded rod (paragraph 75-76, 81); said pawl housing comprising a sloping transition shoulder diminishing to transition onto said outer surface of said rod housing (as seen in Fig below, the housing having a larger diameter and forms a shoulder that smoothly transitions to the rod housing).



    PNG
    media_image2.png
    681
    871
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Staehler to have the shoulder be a sloping shoulder such that it diminishes to transition onto said outer surface of said rod housing in view of Fuchs above because this provides a known configuration for providing a smooth transition between the rod housing and the pawl housing. It is noted that with the modification, Staehler would have a smooth transition from the pawl housing to the rod housing. 

Regarding Claim 3 Staehler as modified discloses rod housing having a proximal end (as seen in Fig 2 in Staehler) and a distal end (opposite the proximal end, Fig 1 in .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Staehler US 2010/0076444 in view of Kreidler US 5,855,580.
Regarding Claim 4, Staehler discloses a bone distraction device (Fig 11) comprising: 
a pair of bone plate members (#11); 
a threaded rod (#13) retained within an elongated, linear rod housing (#14) having an outer surface (Fig 1); 
a drive head (#15) positioned at one end of said rod housing (Fig 1) and connected to said threaded rod (Fig 1), whereby rotation of said drive head rotates said threaded rod (paragraph 13), said drive head having teeth (#28, best seen in Figs 2-3) and notches (#21, best seen in Figs 2-3) disposed annularly thereon (Fig 2-3); 
a pawl housing (#25) positioned on and extending outwardly from said rod housing adjacent said drive head (as seen in Fig 2, pawl housing #25 extending outwardly due to having a larger diameter than the rod housing #14), said pawl housing retaining a pawl (#22) biased into one of said notches on said drive head to define an engaged position (biased via #24, paragraph 14), said pawl and said notches 
a slot (#26) disposed in said pawl housing (best seen in Fig 2) and a release actuation member (#27) connected to said pawl and extending through said slot (Fig 2), said slot having a longitudinal portion and an annularly oriented portion (Fig 2, where the slot is “L” shaped having a longitudinal portion, that extends linearly along the length of the pawl housing, and an annularly oriented portion extending generally perpendicular to the longitudinal portion), and
whereby said pawl (#22) is retracted away from said drive head notches (#21) and teeth (#28) by moving said post member (#27) within said slot longitudinally (#26) away from said drive head and then annularly to define a disengaged position (paragraph 15, post member #27 moved into the annually oriented portion of the slot #26), such that rotation of said drive head is allowable in either direction when said pawl is in said disengaged position (paragraph 15),
Staehler discloses that rotation of the threaded rod (#13) moves the plate members (#11) relative to each other and that one of the plate members (#11) may move relative to the other one to move bone (paragraph 13)  but does not show the specific arrangement does not disclose a sleeve housing telescopically mounted on said rod housing, wherein one of said pair of bone plate members is affixed to said rod housing and the other of said pair of bone plate members is affixed to said sleeve housing; whereby rotation of said threaded rod within said rod housing in the distraction direction results in lengthening of said bone distraction device and relative separation of said bone plate members and rotation of said threaded rod in the opposite direction 
Kreidler discloses a similar bone distraction device (Fig 3) comprising: 
a pair of bone plate members (#51, #23); 
a threaded rod (#42, Fig 5-6) retained within an elongated, linear rod housing (#29) having an outer surface (Fig 2, 6); 
a drive head (instrument that engages head #41 of threaded rod #42, Fig 6) positioned at one end of said rod housing and connected to said threaded rod (Fig 6), whereby rotation of said drive head rotates said threaded rod (Col 2 lines 50-55),
a sleeve housing (#16) telescopically mounted on said rod housing (Fig 1-3, Col 2 line 19-55), wherein one of said pair of bone plate members (#51,the plate closest to the drive head) is affixed to said rod housing (Fig 3) and the other of said pair of bone plate members (#24, the play furthest from the drive head) is affixed to said sleeve housing (Fig 3); 
whereby rotation of said threaded rod within said rod housing in the distraction direction results in lengthening of said bone distraction device and relative separation of said bone plate members and rotation of said threaded rod in the opposite direction results in shortening of said bone distraction device and relative contraction of said bone plate members which results in the movement of bone (Col 5 lines 19-55, threaded rod #42 is engaged with internal threads #18 of the sleeve housing so that threading/rotation of the rod #42 moves the sleeve housing away from/into the rod housing to lengthen or shorten the device, Col 1 lines 30-35).
. 

    PNG
    media_image3.png
    596
    814
    media_image3.png
    Greyscale


Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and claim objections, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032.  The examiner can normally be reached on Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




	/JAN CHRISTOPHER L MERENE/           Primary Examiner, Art Unit 3773